IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Slice of Life, LLC                     :
and Val Kleyman,                       :
                     Appellants        :
                                       :
           v.                          :     No. 941 C.D. 2016
                                       :
Hamilton Township                      :
Zoning Hearing Board                   :
and Hamilton Township                  :


                                    ORDER

            NOW, August 7, 2017, having considered appellees’ application for

reargument and appellants’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge